Spain, J.
(dissenting). Because Supreme Court’s determination — that respondent Ann M. Comella (hereinafter respondent) is chargeable with knowledge of the fraud contained on page 1 of the designating petition, which she signed as subscribing witness, and that her petition must be invalidated as a result — is amply supported in the record, I respectfully dissent (see Matter of Leonard v Pradhan, 286 AD2d 459 [2001], lv denied 96 NY2d 718 [2001]; Matter of Buchanan v Espada, 230 AD2d 676, 679 [1996], affd 88 NY2d 973 [1996]; Matter of MacDougall v Board of Elections of City of N.Y., 133 AD2d 198 [1987]; Matter of Flower v D'Apice, 104 AD2d 578 [1984], affd 63 NY2d 715 [1984]; Matter of Layden v Gargiulo, 77 AD2d 933 [1980]). There is no question that four of the signatures on page 1 are forgeries constituting fraud in the petition (see Matter of Flower v D'Apice, supra) and that, crediting her explanation, respondent signed the subscribing witness statement on that page despite the fact that she did not witness any of its signatures. Holding respondent “chargeable” with — or accountable for — the fraud on page 1 is appropriate under the facts of this case and means simply that she “should have known” about the signatures, having subscribed to them (see Matter of Holtzman v Oliensis, 91 NY2d 488, 497-498 [1998]; Congregation Yetev Lev D’Satmar v County of Sullivan, 59 NY2d 418, 427 [1983]; see also Matter of Saitta v Rivera, 264 AD2d 490 [1999]; cf. Matter of Ragusa v Roper, 286 AD2d 516, 517 [2001], lv denied 96 NY2d 718 [2001]; Matter of Bynoe v Board of Elections of City of N.Y., 164 AD2d 929 [1990], lv denied 76 NY2d 705 [1990]; Matter of Flower v D'Apice, supra).
Determining that a candidate such as respondent is chargeable with knowledge of fraud requires neither direct proof that she actually knew about the forgeries (i.e., that she “had knowledge that anyone else had forged a signature,” as the majority states) nor proof that she directly participated in obtaining them (i.e., that she “personally forged” them), as candidates may be chargeable with knowledge even when they deny knowledge and there is no proof of their direct participation (see Matter of Saitta v Rivera, supra; Matter of Buchanan v Espada, supra at 682-683). Here, in finding that respondent is chargeable with knowledge of the fraud, she is not being held responsible for the actions of others who obtained signatures to her designating petition, such as George Smith (see Matter of Buchanan v Espada, supra at 682) but, rather, for her own participatory conduct — premised upon subscribing to the forged signatures, even if mistakenly (see id. at 678-679; *1072Matter of Layden v Gargiulo, supra at 934; see e.g. Matter of Haskell v Gargiulo, 51 NY2d 747, 748 [1980]; see also Matter of Proskin v May, 40 NY2d 829, 832 [1976] [Cooke, J., dissenting]; Abrahams, New York Election Law, at 115-116 [1950]; contra Matter of Johnson v Westall, 208 Misc 360, 363-364 [1955], affd 286 AD2d 966 [1955] [candidates subscribed to valid, not forged, signatures they did not witness]; cf. Matter of Ragusa v Roper, supra at 517; Matter of Lundine v Hirschfeld, 122 AD2d 977, 979-980 [1986], affd 68 NY2d 605 [1986]). Thus, despite her proffer of a “plausible explanation” for doing so, she is nonetheless chargeable with knowledge of the fraud contained on the page that she improperly subscribed.
For these reasons, I would affirm the judgment and amended judgment of Supreme Court.
Ordered that the judgment and amended judgment are reversed, on the law, without costs, and petition dismissed.